Citation Nr: 0003756	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  93-02 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for pes 
planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1974 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The case returns to the Board following remands to the RO in 
November 1994, July 1996, and April 1999.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  As of the date of the veteran's claim, the pes planus is 
manifested by subjective complaints of bilateral plantar foot 
pain that was aggravated by prolonged standing or walking, as 
well as objective evidence of pes planus, plantar tenderness, 
and some pronation.  Gait and ambulation were normal.  

3.  Evidence from the January 1997 VA examination shows, in 
addition to previously demonstrated complaints and symptoms, 
subjective complaints of foot and ankle swelling, and 
findings on examination of mild bilateral ankle edema, ankle 
soreness when rising up on the heels, and arch and ankle pain 
and discomfort on heel and toe walking.  There is evidence of 
continued pronation of the feet in stance.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 10 percent disability 
rating for pes planus from December 12, 1991, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.21, 4.71a, Diagnostic Code 5276 (1999).  

2.  The criteria for entitlement to a 30 percent disability 
rating for pes planus from January 10, 1997, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.21, 4.71a, Diagnostic Code 5276 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed to address the issue at hand.

Factual Background

The veteran's service medical records included a report of a 
June 1991 podiatry consultation.  She complained of painful 
feet with most activities.  Motrin did not relieve her 
symptoms.  The physician noted that the veteran's complaints 
concerned the plantar fascia and the deep posterior muscle 
group.  On examination, there was no real palpable pain or 
edema in either location.  There was pes planus with late 
midstance pronation.  The physician prescribed semi-rigid 
orthotics.  The October 1991 separation physical examination 
revealed mild fascial pain in the feet.  On the accompanying 
report of medical history, it was noted that the veteran had 
moderate pain on the bottom of the feet secondary to pes 
planus.  

The veteran submitted her disability claim for disorders to 
include pes planus in December 1991.  In connection with that 
claim, the veteran underwent a VA general medical examination 
in January 1992.  She complained of recurrent pain at both 
plantar foot surfaces.  Examination revealed normal gait.  
The examiner noted pes planus.  There was no tenderness or 
swelling.  The diagnosis was recurrent bilateral feet pains.  
The report of foot X-rays were negative for reference to pes 
planus deformity.  

In May 1992, the veteran was afforded a VA orthopedic 
examination.  She related a history of painful feet.  She 
continued to have pain, primarily on the plantar surface of 
both feet, which was aggravated by prolonged standing or 
walking.  Examination indicated that gait pattern was 
satisfactory.  There was bilateral pes planus with tenderness 
along the plantar surface of the foot.  There was no evidence 
of Achilles tendon spasm or displacement.  The veteran was 
able to perform heel and toe walk satisfactorily.  The 
diagnosis included bilateral pes planus.  The report of X-ray 
studies of the feet was negative for findings of pes planus 
deformity.  

Also in May 1992, the veteran was afforded VA fee-basis 
neurological examination.  Examination showed flat feet 
bilaterally.  Gait was normal.  

The RO obtained pertinent private medical records.  Records 
from Dr. Larry L. Hodson revealed that the veteran presented 
in January 1993 with generalized bilateral foot discomfort.  
The diagnosis included bilateral pes planus.  The doctor 
recommended the use of rigid orthotics.  The April 1994 entry 
from Bay Center Podiatry records indicated that the veteran 
continued to have medial arch and foot pain bilaterally.  It 
was also noted that there was increased external rotation, on 
the right greater than the left.  Notes dated in May 1994 
showed continued complaints of pain.   

In a January 1995 statement, the veteran related that she did 
not receive treatment at VA clinics.  

The veteran was afforded a VA podiatry examination in April 
1995.  She had pain in both feet.  She could stand for no 
longer than four hours.  She experienced severe swelling that 
began in the feet and radiated upward.  The veteran related 
that she had not had any orthotics since service.  
Examination revealed pronation in the veteran's stance.  The 
examiner made several recommendations, including a semi-rigid 
orthotic device for support of the medial arch.  

Pursuant to the Board's remand, the veteran underwent a VA 
examination in January 1997.  She related that she experience 
swelling in the ankles and a flat feeling in the feet when 
walking.  Examination revealed flattened plantar medial arch 
bilaterally, more pronounced on weight bearing.  There was 
mild bilateral ankle edema.  The skin on the plantar surface 
of the feet was dry and scaly.  The veteran was able to 
stand, squat, and rise up on the toes without pain.  She had 
ankle soreness when rising on the heels.  She was also able 
to ambulate.  However, due to pes planus, she complained of 
pain in both arches and ankles after extended periods of 
walking or standing.  The veteran indicated that she received 
arch supports in about 1992 but they did not relieve her 
symptoms.  Heel to toe gait was normal bilaterally with 
symptoms of pain and discomfort in the arches and ankles 
secondary to pes planus.  The diagnosis was bilateral pes 
planus with associated ankle symptomatology.  The examiner 
commented that, due to the progressive nature of the pes 
planus, it was strongly recommended that the veteran receive 
properly molded custom orthotics.    

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's pes planus is evaluated as noncompensable under 
Diagnostic Code (Code) 5276, acquired flatfoot.  38 C.F.R. § 
4.71a.  A noncompensable rating is assigned when disability 
is mild and symptoms are relieved by a built-up shoe or arch 
support.  A 10 percent evaluation is warranted when there is 
moderate disability, bilateral or unilateral, when the 
weight-bearing line is over or medial to the great toe, there 
is inward bowing of the tendo achillis, and there is pain on 
manipulation and use of the feet.  A 30 percent rating is 
assigned for bilateral, severe disability, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use, indication of 
swelling on use, and characteristic callosities.  A maximum 
50 percent rating is awarded when bilateral disability is 
pronounced, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.

Reviewing the evidence of record, the Board finds that the 
evidence of record warrants an initial 10 percent evaluation 
for pes planus.  The veteran complained of bilateral plantar 
foot pain that was aggravated by prolonged standing or 
walking.  Objectively, the May 1992 VA examination revealed 
pes planus and plantar tenderness.  Otherwise, gait and 
ambulation were normal.  The Board finds that this evidence 
more closely approximates the criteria for a 10 percent 
rating.  38 C.F.R. § 4.7.  

The Board acknowledges that June 1991 service medical records 
show late midstance pronation.  However, absent other 
evidence of disability, callosities, swelling on use, 
Achilles tendon spasm or displacement, or impact on gait, the 
evidence does not more closely resemble the criteria for a 
rating greater than 10 percent. Id.    

In addition, the Board finds that the evidence supports 
entitlement to a 30 percent rating for pes planus as of the 
January 1997 VA examination.  In addition to previous 
complaints, the veteran related having foot and ankle 
swelling.  Examination revealed mild bilateral ankle edema, 
ankle soreness when rising up on the heels, and arch and 
ankle pain and discomfort on heel and toe walking.  The 
examiner specifically linked the ankle symptomatology to the 
pes planus.  There is also evidence of continued pronation of 
the feet in stance.  Considering the objective evidence of 
additional foot and ankle symptoms shown, the Board finds 
that the evidence garnered from the January 1997 VA 
examination more closely approximates the criteria for a 30 
percent rating. Id.        

Finally, the Board finds that the preponderance of the 
evidence is against greater than a 30 percent rating.  That 
is, the evidence fails to demonstrated marked pronation, 
extreme tenderness of the plantar surfaces of the feet, or 
any displacement or spasm of the Achilles tendon, as is 
required for the next higher rating. Id.    

In summary, the Board finds that the evidence supports 
entitlement to a 10 percent disability evaluation for pes 
planus from December 13, 1991, as the initial disability 
rating.  In addition, the Board finds that the evidence 
supports entitlement to a 30 percent disability rating for 
pes planus as of January 10, 1997.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Code 5276.  



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 10 percent disability 
rating for pes planus is granted from December 13, 1991.

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 30 percent disability 
rating for pes planus is granted from January 10, 1997.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

